DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed December 1, 2021, with respect to the rejection(s) of claim(s) 11-16, 19, and 20 under 35 U.S.C. 102(a)(1) using the Tojo reference (U.S. Publ. No. 2016/0261808) or 35 U.S.C. 103 using the combination of Tojo and Bogucki (U.S. Publ. No. 2017/0208355) have been fully considered and are persuasive.  In particular, while the Examiner disagrees that the Tojo reference does not disclose the newly added limitation of “the selection rule being a rule related to movement of the image capturing target”, the Examiner agrees that neither Tojo nor Bogucki specifically discloses that “the plurality of imaging devices being in an area within a range where size is determined using information about movement of the image-capturing target”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (U.S. Publ. No. 2016/0189500).  Please see the new grounds of rejection on the following pages.
Applicant’s amendment has overcome the rejection of claims 12 and 16 under 35 U.S.C. 112(b) set forth in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo (U.S. Publ. No. 2016/0261808) in view of Kim et al. (U.S. Publ. No. 2016/0189500).
Regarding claim 11, Tojo discloses a security camera system capable of adjusting the parameters of image capture depending on whether a subject is imaged or not.  More specifically and as it relates to the applicant’s claims, Tojo discloses an analysis system comprising at least one processor (object identifying apparatus, 105; see Figures 1, 2, and 4; and paragraphs 0023-0033 where the structure of the object identifying apparatus is disclosed and includes a CPU, 201) configured to select a second imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) relating to a first imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) capturing an image capturing target (object; see paragraph 0041) from among a plurality of imaging devices (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) in accordance with a selection rule established in advance, the selection rule related to movement of the image-capturing target (see paragraph 0047 and 0077-0081, where when the object leaves the range of the camera, another camera is specified; wherein the selection rule is leaving the camera range or the predicted path of the subject); and transmit to a network control device (control parameter receiving unit, 303; see Figure 3 and paragraph 0037) an alteration request to alter a data transmission volume per unit time authorized for the second imaging device (see paragraph 0037 where the object identifying apparatus, 105, transmits control parameters to the control parameter receiving unit; wherein the control parameter alters the data transmission volume per unit time – see paragraph 0037 where the frame rate, shutter speed, and/or bit rate is changed) the network control device being configured to control data traffic in a network (by adjusting the amount of data being transmitted, the control parameter receiving unit controls the transmitting unit to transmit more or less data, thereby controlling data traffic in a network).







As for claim 12, Tojo discloses that the object identifying apparatus (105), estimates a movement destination of an image-capturing target based on a movement direction of the image-capturing target depicted in image-capturing data received from the first imaging device (see paragraphs 0079-0081 where based on the exits point from the image capturing camera, a proximity camera is selected), and wherein the selection rule provides that the imaging device capturing the movement destination of the image-capturing target is selected as the second imaging device (see paragraphs 0077-0081 where a proximity camera is selected based on the detected movement).
With regard to claim 14, Tojo discloses that the processor (object identifying apparatus, 105) transmits to the network control device (control parameter receiving unit, 303; see Figure 3 and paragraph 0037) an increase request, as the alteration request, to increase a data transmission volume per unit time authorized for the second imaging device (see paragraphs  0037, and 0084-0085 and 0091-0093 where the object identifying apparatus transmits a request to increase data transmission volume per unit time to the control parameter receiving unit).
As for claim 15
Regarding claim 19, Tojo discloses a method of operating security camera system capable of adjusting the parameters of image capture depending on whether a subject is imaged or not.  More specifically and as it relates to the applicant’s claims, Tojo discloses an analysis method comprising: by at least one processor (object identifying apparatus, 105; see Figures 1, 2, and 4; and paragraphs 0023-0033 where the structure of the object identifying apparatus is disclosed and includes a CPU, 201), selecting a second imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) relating to a first imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) capturing an image capturing target (object; see paragraph 0041) from among a plurality of imaging devices (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) in accordance with a selection rule established in advance, the selection rule related to movement of the image-capturing target (see paragraph 0047 and 0077-0081, where when the object leaves the range of the camera, another camera is specified; wherein the selection rule is leaving the camera range or the predicted path of the subject); and transmitting to a network control device (control parameter receiving unit, 303; see Figure 3 and paragraph 0037) an alteration request to alter a data transmission volume per unit time authorized for the second imaging device (see paragraph 0037 where the object identifying apparatus, 105, transmits control parameters to the control parameter receiving unit; wherein the control parameter alters the data transmission volume per unit time – see paragraph 0037 where the frame rate, shutter speed, and/or bit rate is changed) the network control device being configured to control data traffic in a network (by adjusting the amount of data being transmitted, the control parameter receiving unit controls the transmitting unit to transmit more or less data, thereby controlling data traffic in a network).
Tojo, however, fails to specifically disclose that the plurality of imaging devices being in an area within a range where size is determined using information about movement of the image capturing target.  Kim, on the other hand, discloses that it is well known in the art to expand the 

With regard to claim 20, Tojo discloses a method of operating security camera system capable of adjusting the parameters of image capture depending on whether a subject is imaged or not.  More specifically and as it relates to the applicant’s claims, Tojo discloses a non-transitory program storage medium (ROM; 202) storing a computer program that causes a computer (object identifying apparatus, 105; see Figures 1, 2, and 4; and paragraphs 0023-0033 where the structure of the object identifying apparatus is disclosed and includes a CPU, 201; or also interpreted to be the computer of paragraph 0111) to execute: selecting a second imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) relating to a first imaging device (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) capturing an image capturing target (object; see paragraph 0041) from among a plurality of imaging devices (any of capturing apparatus, 101-103; see Figure 1; see paragraph 0023) in accordance with a selection rule established in advance, the selection rule related to movement of the image-capturing target (see paragraph 0047 and 0077-0081, where when the object leaves the range of the camera, another camera is specified; wherein the selection rule is leaving the camera range or the predicted path of the subject); and transmitting to a network control device (control parameter receiving unit, 303; see Figure 3 and paragraph 0037) an alteration request to alter a data transmission volume per unit time authorized for the second imaging device (see paragraph 0037 where the object identifying apparatus, 105, transmits control parameters to the control parameter receiving unit; wherein the control parameter alters the data transmission volume per unit time – see paragraph 0037 where the frame rate, shutter speed, and/or bit rate is changed) the network control device being configured to control data traffic in a network (by adjusting the amount of data being transmitted, the control parameter receiving unit controls the transmitting unit to transmit more or less data, thereby controlling data traffic in a network).
Tojo, however, fails to specifically disclose that the plurality of imaging devices being in an area within a range where size is determined using information about movement of the image .











Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo (U.S. Publ. No. 2016/0261808) in view of Kim et al. (U.S. Publ. No. 2016/0189500), and further in view of Bogucki et al. (U.S. Publ. No. 2017/0208355).
Regarding claim 13, as mentioned above in the discussion of claim 11, the combination of Tojo and Kim discloses all of the limitations of the parent claim.  Additionally, Tojo discloses that the processor stores position information of the imaging devices (101-103; see paragraph 0078).  The aforementioned references, however, fail to specifically disclose the ability to update the stored position information of the imaging devices based on information transmitted from the first imaging device or the second imaging device.  Bogucki, on the other hand, discloses that it is well known in the art update stored position information based on information transmitted from a camera.  More specifically, Bogucki discloses a system in which a server processes data to determine whether a subject is within its field of view.  The server (107) receives metadata from a plurality of cameras (105), which indicates the position of the camera.  The server (107) uses this information to update the position and field of view of the cameras (105).  See paragraphs 0016-0018 and 0022-0023.  Bogucki discloses that the ability to update stored position information based on information received from a camera allows for a camera to be attached to a moveable platform or for use in a PTZ camera in which its field of view is changing, such that its field of view is always known.  See paragraph 0022.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tojo to allow the processor to update stored position information based on information transmitted from a camera, so that the camera can be implemented as a PTZ camera or on a moveable platform.
As for claim 16, as mentioned above in the discussion of claim 12, the combination of Tojo and Kim discloses all of the limitations of the parent claim.  Additionally, Tojo discloses that the selection rule provides that an imaging device having an image capturing scope covers the estimated movement destination of the image-capturing target is selected as the second imaging device.  See paragraphs 0077-0081 where a proximity camera is selected based on the detected movement and the known parameters of the cameras ranges.  The aforementioned references, however, fails to specifically disclose calculating image capturing scopes of the imaging devices based on position information of the imaging devices and image-capturing direction information of the imaging devices.  Tojo appears to disclose that the image capturing scopes are known in advance.  Bogucki, on the other hand, discloses that it is well known in the art calculate image capturing scopes of cameras based on position and direction information.  More specifically, Bogucki discloses a system in which a server processes data to determine whether a subject is within its field of view.  The server (107) receives metadata from a plurality of cameras (105), which indicates the position and direction of the camera.  The server (107) uses this information to update the position and field of view of the cameras (105).  See paragraphs 0016-0018 and 0022-0023.  Bogucki discloses that the ability to calculate image-capturing scopes of the cameras based on position and direction information allows for a camera to be attached to a moveable platform or for use in a PTZ camera in which its field of view is changing, such that its field of view is always known.  See paragraph 0022.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tojo to allow the processor to calculate image capturing scopes of the image devices based on position information and direction information and to use that information to select the second camera, so that the camera can be implemented as a PTZ camera or on a moveable platform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 25, 2022